Citation Nr: 1229548	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The appellant served on active duty from June 1975 to May 1977.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2010 and September 2011, the Board remanded the claim for additional development.  The matter has once again come before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that where there has been a determination that the veteran is entitled to Social Security Administration (SSA) benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the medical records from SSA pertaining to any original award of disability benefits and any continuing award of benefits should be requested and associated with the claims file.

The Board observes that the record, including VA outpatient treatment records dated in 2003 and 2004, reflects that the Veteran was (and still may be) in receipt of Social Security benefits.  However, the record does not contain a copy of the determination granting such benefits or the clinical records considered in reaching the determination.  The record does not reflect that the VA has sought to obtain those records.  Such records may be useful in adjudicating the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration should be contacted and asked to furnish a copy of all disability determinations pertaining to the Veteran and all clinical records that were considered in adjudicating his claim(s) for SSA disability benefits.

2.  When the above action has been accomplished, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


